Citation Nr: 1043818	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-29 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
concussion, to include headaches, memory loss, and a vision 
disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
left shoulder posterior labral tear, for the period from May 17, 
2005 to November 15, 2007.

4.  Entitlement to a rating in excess of 10 percent for left 
shoulder posterior labral tear, for the period from November 16, 
2007 to the present.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at the Air Force 
Academy Preparatory School from July 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In July 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  During the hearing, the 
Veteran submitted additional evidence, including copies of VA 
treatment records, a signed statement from a school cadet who 
served with the Veteran, and a purported service treatment record 
from the Air Force Academy Preparatory School athletic training 
department.  The Veteran has waived initial RO consideration of 
this new evidence and the Board accepts this additional evidence 
for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

During his Board hearing, the Veteran testified that his 
headaches, memory loss, and eye problems were related to 
concussions he suffered during physical training as a member of 
the junior varsity football team for the Air Force Academy 
Preparatory School.  The Board notes that the RO developed his 
headache and vision claims as separate issues that were then 
denied because there was no medical evidence of treatment for a 
concussion while in service.  The memory loss claim was never 
developed.  Based on the Veteran's testimony and the new medical 
evidence received during the hearing concerning a cognitive 
disorder due to concussions, the Board finds that the Veteran's 
two service connection claims for headaches and for a vision 
disability should be recharacterized with the memory loss issue 
as the claim now appears on the title page and remanded for 
further development.

The following issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., as follows:  
service connection for the residuals of a concussion, to include 
headaches, memory loss, and a vision disorder; and service 
connection for a left knee disability, and entitlement to a 
rating in excess of 10 percent for left shoulder posterior labral 
tear, from November 16, 2007 to the present 


FINDING OF FACT

From May 17, 2005 to November 15, 2007, the competent medical 
evidence of record for left shoulder posterior labral tear did 
not demonstrate limited motion of the arm to shoulder level; 
abduction to 60 degrees with favorable ankylosis of the 
scapulohumeral articulation; recurrent dislocation of the 
scapulohumeral joint and guarding movement only at the shoulder 
level; malunion of the humerus with moderate deformity; 
dislocation of the clavicle or scapula; or nonunion of the 
clavicle or scapula with loose movement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
left shoulder posterior labral tear, for the period from May 17, 
2005 to November 15, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4, 4.40-
4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5201-5203 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in June 2006 
and February 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed in a statement of the case 
issued in August 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the June 2006 and February 2008 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested or obtained and the 
Veteran was provided with VA examinations.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

In evaluating the Veteran's left shoulder higher rating claim, 
the Board also must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Left Shoulder

The Veteran contends that his left shoulder disorder is more 
severe than the current 10 percent disability rating.  
Historically, service connection for left shoulder posterior 
labral tear was granted in the January 2007 rating decision under 
appeal and a 10 percent disability rating was awarded, effective 
May 17, 2005.  In his January 2008 Notice of Disagreement, the 
Veteran said that due to pain, inflammation and limited range of 
motion he lost much more than 10 percent of his shoulder ability.  

This shoulder disability is not specifically listed in the rating 
schedule.  The disability was rated pursuant to Diagnostic Code 
5299-5203.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. 38 
C.F.R. § 4.27.  Diagnostic Code 5299 indicates a musculoskeletal 
system rating and Diagnostic Code 5203 sets forth the criteria 
for rating impairment of the clavicle or scapula.

Under Diagnostic Code 5203, a 10 percent disability rating for 
the minor shoulder requires malunion of the clavicle and scapula 
or nonuion of the clavicle and scapula without loose movement.  
Nonunion of the clavicle and scapula with loose movement and 
dislocation of the clavicle and scapula warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Several other diagnostic codes are potentially applicable to the 
Veteran's left shoulder disability.  Diagnostic Code 5200 
provides ratings for ankylosis of the scapulohumeral 
articulation.  Favorable ankylosis with abduction to 60 degrees 
and the ability to reach the mouth and head warrants a 20 percent 
rating for the minor shoulder.  Intermediate ankylosis between 
favorable and unfavorable merits a 30 percent rating for the 
minor shoulder.  A 40 percent rating for this shoulder requires 
unfavorable ankylosis in which abduction is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 concerns limitation of motion of the arm.  
Pursuant to this regulation, limitation of motion of the arm at 
the shoulder level or midway between the side and shoulder level 
warrants a 20 percent rating for the minor shoulder.  Limitation 
of motion of the arm to 25 degrees from the side warrants a 30 
percent rating for the minor shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Diagnostic Code 5202 addresses impairment of the humerus not 
rated under other diagnostic codes.  Pursuant to this regulation, 
malunion of the humerus with moderate or marked deformity 
warrants a 20 percent rating for the minor shoulder.  A 20 
percent rating also is warranted when the minor shoulder 
manifests infrequent recurrent dislocations of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level or frequent episodes of recurrent dislocation of 
the humerus at the scapulohumeral joint with guarding of all arm 
movements.  Fibrous union of the humerus results in a 40 percent 
rating for the minor shoulder.  A 50 percent rating for the minor 
shoulder requires nonunion of humerus (false flail joint).  
Finally, loss of the head of the humerus (flail shoulder) in the 
minor shoulder is assigned a 70 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

The normal range of motion for the shoulder is from 0 degrees to 
180 degrees flexion (forward elevation), 0 degrees to 180 degrees 
abduction, 0 degrees to 90 degrees external rotation, and 0 
degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate 
I.

The Board notes that a rating in excess of 10 percent for the 
Veteran's left shoulder disability would require, under the 
criteria for rating the shoulder and arm, abduction to 60 degrees 
with favorable ankylosis of the scapulohumeral articulation; 
limitation of motion at shoulder level; recurrent dislocation of 
the scapulohumeral joint and guarding movement only at the 
shoulder level; malunion of the humerus with moderate deformity; 
dislocation of the clavicle or scapula; or nonunion of the 
clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2010).

The Veteran was provided two VA examinations of his left 
shoulder, in July and August 2006, respectively.  

During the July 2006 VA examination, the Veteran complained of 
pain and weakness and denied feelings of instability.  He also 
reported occasional five-minute flare-ups brought on by painful 
motion, but denied stiffness, swelling, heat or redness, 
instability or giving way, locking, fatigability, and lack of 
endurance.  No episodes of dislocation or recurrent subluxation, 
ankylosis, or a history of inflammatory arthritis, were noted.  
The Veteran was noted to be right-handed.  The VA examiner did 
not indicate that any left shoulder joint problems affected the 
Veteran's usual occupation or his daily activities.  

Range of motion testing of the left shoulder was as follows: 
forward flexion to 180 degrees, extension to 50 degrees, 
abduction to 180 degrees, adduction to 50 degrees, internal and 
external rotation to 90 degrees and pain with motion was 
estimated at no more than an additional 10 degrees lost.  Lack of 
endurance, fatigue, weakness, effusion, redness or heat were not 
noted during range of motion testing.  No additional limitation 
of motion was noted following repetitive use.  Diagnosis was left 
posterior labral tear.  

During the August 2006 VA examination, the Veteran did not 
complain of pain, weakness, stiffness, swelling, instability or 
giving way, locking, fatigability, lack of endurance, or heat or 
redness and reported no flare-ups.  Range of motion testing of 
the left shoulder was as follows: forward flexion to 150 degrees, 
extension to 30 degrees, abduction to 160 degrees, adduction to 
50 degrees, internal and external rotation to 90 degrees and pain 
with motion was estimated at no more than an additional 10 
degrees lost for flexion and adduction.  No episodes of 
dislocation or recurrent subluxation, ankylosis, or a history of 
inflammatory arthritis, were noted.  The VA examiner also noted 
that pain was reproducible when the posterior labrum was 
provoked.  Lack of endurance, fatigue, effusion, redness, or heat 
were not noted during range of motion testing.  No additional 
limitation of motion was noted following repetitive use.  The VA 
examiner did not indicate that any left shoulder joint problems 
affected the Veteran's usual occupation or his daily activities.  
X-ray studies of the left shoulder showed no evidence of 
fracture, dislocation or separation.  There was no significant 
bone, joint or soft tissue abnormality demonstrated.  Diagnosis 
was left posterior labral tear and a medical opinion in favor of 
service connection.  

Based on the evidence of record, the Board finds that an initial 
rating in excess of 10 percent for the Veteran's left shoulder 
disability, for the period from May 17, 2005 to November 15, 
2007, is not warranted.  Prior to November 15, 2007, the 
competent medical evidence of record does not show that the 
Veteran's limitation of motion of the arm was limited at the 
shoulder level during his VA examinations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The July 2006 and August 2006 VA 
examination range of motion findings do not show his arm was 
limited to 25 degrees from his side.  Id.  The medical evidence 
does not show that the Veteran had any impairment of the humerus 
that resulted in a malunion of the humerus or recurrent 
dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The medical evidence also does not show 
that the Veteran had any dislocation, nonunion of, or malunion of 
the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
or ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

In addition, the Board further finds that there is no additional 
limitation of motion due to pain, fatigue, or similar symptoms as 
contemplated in the DeLuca case.  At the time of the July 2006 
and August 2006 VA examinations, the examiners concluded that the 
Veteran had range of motion findings limited to some extent by 
pain.  Those findings, however, did not approach those which 
would warrant a higher rating under the diagnostic codes for the 
shoulder and the arm.  The VA examiners described the Veteran's 
painful motion in their findings and noted that lack of 
endurance, fatigue, effusion, redness, and heat were not noted 
during testing.  The Board has considered this evidence.  Indeed, 
the Board finds that the Veteran's complaints of pain and 
functional impairment are consistent with, and encompassed by, 
the assigned 10 percent disability rating for the period from May 
17, 2005 to November 15, 2007.  

As such, the preponderance of the evidence is against an initial 
rating in excess of 10 percent, for the period from May 17, 2005 
to November 15, 2007.

As noted above, the Veteran is competent to report his symptoms 
relating to his left shoulder.  The Board is aware of the 
Veteran's assertions as to pain, weakness, and difficulty in 
raising his arms above his head.  The Board has considered the 
Veteran's assertions, and finds they are credible or persuasive 
regarding a possible worsening of his condition since his last VA 
examination.  To that extent, the matter of a possible staged 
rating under Fenderson is being remanded for further development 
as noted below.  However, his contentions as to pain and 
stiffness do not support his claim for a higher initial rating 
for his service-connected left shoulder disability, for the 
period from the grant of service connection on May 17, 2005 to 
November 15, 2007, in view of the objective medical evidence 
found on two VA examinations, such as range of motion, which do 
not meet the diagnostic criteria for a rating in excess of 10 
percent.  

To the extent that the Veteran has asserted that he warrants a 
higher rating for his left shoulder disability, the Board finds 
that the preponderance of the evidence is against the claim for 
the period from May 17, 2005, to November 15, 2007.  Therefore, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an 
initial disability rating in excess of 10 percent for his 
service-connected left shoulder posterior labral tear, for the 
period from May 17, 2005, to November 15, 2007, is denied.

Finally, the disability for the period from May 17, 2005, to 
November 15, 2007, does not warrant referral for extraschedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular rating 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extraschedular rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture for his left shoulder could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  The criteria provide for higher 
ratings under several possible diagnostic codes, but as has been 
explained thoroughly herein, the currently assigned rating 
adequately describes the severity of the Veteran's symptoms for 
this disability during the period from the award of service 
connection on May 17, 2005, to November 15, 2007.  The 
possibility of the assignment of a further staged rating for the 
left shoulder for the period from November 16, 2007, to the 
present will be remanded for development.  Given that the 
applicable schedular rating criteria are adequate, the Board need 
not consider further the possibility of an extraschedular rating.  
See Thun, 22 Vet. App. at 111.


ORDER

Entitlement to an initial rating in excess of 10 percent for left 
shoulder posterior labral tear, for the period from May 17, 2005 
to November 15, 2007, is denied.  


REMAND

Unfortunately, a remand is required for the remaining issues on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

As noted in the Introduction, the Veteran testified that his 
headaches, memory loss, and eye problems were related to 
concussions he suffered during physical training as a member of 
the junior varsity football team for the Air Force Academy 
Preparatory School.  His claims for service connection for 
headache and for a right eye disorder were then denied because 
there was no medical evidence of treatment for a concussion while 
in service.  

The Board notes that during his hearing the Veteran submitted a 
signed statement from A.P., who wrote that he attended the Air 
Force Academy Preparatory School with the Veteran and played on 
the junior varsity football team with him.  A.P. related that the 
Veteran suffered concussions when they played Dixie State College 
in September 2004 and Hutchinson Community College in Kansas 
later in the season.  A.P. also said that the Veteran played left 
offensive guard, or the position next to the center on the line 
of scrimmage.  

The Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  A 
veteran is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter is 
competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (i.e., a broken leg 
but not cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.

While the Veteran has recently provided credible lay evidence of 
his football playing during service, the Board notes that the RO 
earlier failed to confirm that the Veteran ever played football 
as his physical training for the Air Force Academy Preparatory 
School and did not obtain records from the school's athletic 
department that might have confirmed the Veteran's reports of 
concussions and a left knee injury while in service.  Therefore, 
on remand the RO/AMC shall attempt to document that this Veteran 
actually played for the junior varsity football team at the Air 
Force Academy Preparatory School between July 2004 and May 2005 
and attempt to obtain records related to his care from the 
academy's athletic training department.

While the RO denied the Veteran's headache and vision claims, in 
part, because it found no evidence that the Veteran ever suffered 
a concussion in service, medical evidence submitted during the 
Veteran's Board hearing shows that the Veteran is currently being 
treated for residuals of past concussions.  For example, April 
2009 and May 2009 VA psychiatry outpatient records noted that the 
Veteran has been diagnosed with a cognitive disorder not 
otherwise specified due to multiple concussions.  An April 2009 
VA speech pathology evaluation noted the Veteran had two 
concussions while playing football in service and had concussions 
when he was 4, 8 and 11 years old.  A June 2009 VA 
neuropsychological evaluation also noted the Veteran had a 
history of multiple concussions which predated service.  For 
example, it was noted that he lost his vision from 30 minutes to 
one hour and vomited after falling from his bicycle and hitting 
his head at the age of eight.  Recent sessions of cognitive 
therapy and neuropsychology at VA are also documented.  

In view of the evidence submitted at the Veteran's Board hearing, 
the RO/AMC should further develop the Veteran's claim of service 
connection for residuals of a concussion, to include headaches, 
memory loss, and a vision disorder.  Proper development shall 
include a determination of whether the Veteran ever played 
football for physical training while at the Air Force Academy 
Preparatory School, whether he ever suffered a concussion while 
in service, and whether the Veteran had a preexisting concussion 
syndrome that was aggravated during service or whether he might 
be entitled to service connection for residuals of a concussion 
on a direct basis.  

Concerning the Veteran's claim for service connection for a left 
knee disability, the Board notes this claim was denied, in spite 
of a positive medical opinion from a VA examiner, because the RO 
found there was no evidence of a left knee injury during service.  
At his Board hearing, however, the Veteran submitted a document 
entitled "Injury Record: USAFA Prep School Athletic Training".  
This document is not found in the service treatment records 
collected in the claims file.  Although the record purports to 
show treatment for swelling, decreased strength, and limited 
active range of motion of the left knee on October 14, 2004, 
during the Veteran's claimed football season at the school, 
printing in the upper right hand corner and lower left hand 
corner of the document state that this record was "entered" or 
"created" on January 22, 2008.  Because of this discrepancy in 
dating, the Board has no way of determining whether this 
submission is an accurate and valid reproduction of a treatment 
note from the Air Force Academy Preparatory School's athletic 
training department.  In addition, the RO failed to obtain 
records from the school's athletic training department while 
developing the Veteran's claims.  Therefore, on remand the RO/AMC 
must seek to obtain any and all records from the athletic 
training department of the Air Force Academy Preparatory School 
related to treatment of the Veteran during his service physical 
training from July 2004 to May 2005.  The RO/AMC also should 
investigate and determine whether the October 14, 2004 treatment 
note related to the left knee (created in January 2008 and 
submitted to VA in July 2010) is contemporary to military service 
or was created thereafter.

Concerning the Veteran's claim for a higher rating for his 
service-connected left shoulder disability, the Board notes that 
he was last provided a VA examination for that disability in 
August 2006, or more than four years ago.  

Since then, a November 16, 2007 VA medical record indicated that 
the Veteran's torn labrum in his left shoulder was a regular 
source of pain that was aggravated easily by most any position.  
A December 2007 MRI scan of the left shoulder showed chronic 
tendinosis involving the supraspinatus and infraspinatus tendons, 
though no definite labral tear was now seen.  A January 2008 VA 
medical record noted that a MRI scan showed no tear in the 
shoulder and that a previous partial tear must have healed.  VA 
medical records in March and April 2009 noted that the Veteran 
was being seen by a chiropractor for chiropractic adjustments to 
cervical vertebral segments to correct subluxation and pain in 
the left shoulder.  In addition, during his July 2010 Board 
hearing, the Veteran testified to a great deal of pain with the 
left shoulder.  He said, for example, that it would lock up 
during manual labor and while driving and he would have to roll 
it around to free it up.  He also said that he cannot lift 
weights over his head without a feeling his shoulder was about to 
come out of its socket (see transcript at pp. 17-18).  

It has now been over four years since the Veteran was last 
examined for his left shoulder and a matter critical to the 
adjudication of an increased rating claim is identifying the 
current level of disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.  However, in this case, the Board believes that 
supplemental information is required prior to the adjudication of 
the claim on appeal and that a current evaluation of the 
Veteran's left shoulder symptomatology would prove helpful in 
adjudicating the merits of his increased rating claim.  Moreover, 
reading the July 2010 Board hearing transcript together with more 
recent VA treatment records noted above highlights that the plain 
meaning of the Veteran's testimony is his belief that the 
symptomatology of his left shoulder is worse than when it was 
most recently evaluated in August 2006.  Therefore, a new and 
contemporaneous VA examination should be scheduled to determine 
the level of severity of the Veteran's current left shoulder 
disability.  See 38 C.F.R. § 3.159 (2008); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Therefore, on remand the RO/AMC must schedule the Veteran for a 
VA examination and medical opinion regarding the current level of 
severity of his left shoulder disability, particularly whether 
there is any clinical evidence of instability in the left 
shoulder.

The Board also notes that the file contains VA medical records 
dated from July 2006 to June 2009 from the Tampa, Florida VA 
Medical Center ("VAMC").  These records detail treatment for 
headaches, the left knee, the Veteran's vision, and a cognitive 
disorder.  As such, the Board believes that a request for VA 
records dated from June 2009 forward should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall determine, and 
thereafter document, whether the Veteran 
played for any football team, to include the 
junior varsity, at the Air Force Academy 
Preparatory School between July 2004 and May 
2005.  In connection with this documentation, 
the RO/AMC shall attempt to obtain any 
treatment records concerning the Veteran from 
the athletic department of the Air Force 
Academy Preparatory School, for the period 
from July 2004 to May 2005, and determine 
whether the October 2004 athletic training 
document, created during January 2008 and 
submitted during the Veteran's July 2010 
Board hearing, is authentic and genuine.  

2.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
have treated him for his reported 
concussions, headaches, vision problems, and 
left knee and left shoulder disorders.  After 
the Veteran has signed the appropriate 
releases, the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file, 
in particular any records of treatment or 
evaluation from the Tampa, Florida VAMC or 
the Birmingham, Alabama VAMC for the period 
from June 2009 to the present.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should be 
documented in the claims file, and the 
Veteran and his representative should be 
informed in writing.

3.  The RO/AMC shall then take such 
additional development action as it deems 
proper with respect to the claims for service 
connection for residuals of a concussion and 
for a left knee disability, including the 
conduct of VA examinations if deemed 
necessary.  

4.  The Veteran shall then be afforded an 
appropriate VA examination to evaluate the 
current severity of his service-connected 
left shoulder disability.  The claims folder 
and a copy of this Remand must be provided to 
the examiner for review.  All appropriate 
tests and studies, including radiological 
testing, should be conducted.  As part of his 
report of examination, the VA examiner shall 
specify whether the Veteran has any 
instability in the left shoulder and, if so, 
the severity thereof (e.g., slight, moderate 
or severe).

4.  When the development requested has been 
completed, the claims should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


